    Case 2:19-cv-00091-WKW-WC Document 18 Filed 09/30/19 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

RYAN D. BROWN,                          )
                                        )
            Plaintiff,                  )
                                        )
      v.                                )       CASE NO. 2:19-CV-91-WKW
                                        )                [WO]
ALABAMA DEPARTMENT OF                   )
CORRECTIONS, et al.,                    )
                                        )
            Defendants.                 )

                  MEMORANDUM OPINION AND ORDER

      Before the court is a motion to dismiss (Doc. # 11), filed by Defendants

Jefferson S. Dunn, Commissioner of the Alabama Department of Corrections

(“ADOC”), and Ruth Naglich, Associate Commissioner of ADOC’s Health

Services. Plaintiff Ryan D. Brown filed a response in opposition to the motion to

dismiss. (Doc. # 15.) This case exemplifies the impracticality of resolving a

qualified immunity defense when bad briefing intersects with bad pleading. For the

reasons to follow, Defendants’ motion to dismiss will be denied, and Mr. Brown will

be required to replead his shotgun complaint.

                               I. BACKGROUND

      In 2017, Mr. Brown was an inmate at ADOC’s Kilby Correctional Facility.

In January of that year, he went to the infirmary at Kilby because he was

experiencing “lower quadrant abdominal pain and the onset of appendicitis.” (Doc.
     Case 2:19-cv-00091-WKW-WC Document 18 Filed 09/30/19 Page 2 of 11




# 1, at 7, ¶ 13.) He continued to make “numerous complaints of abdominal pain,”

including one painful episode where, on a scale of one to ten, he reported that “he

was experiencing pain at the level of 50.” (Doc. # 1, at 8, ¶ 14.) In response to at

least one of these complaints, Mr. Brown was “given Tylenol as opposed to being

referred to a general surgeon.” (Doc. # 1, at 8, ¶ 14.) When he was finally

hospitalized, on January 28, 2017, he required treatment in the intensive care unit.

There, he “experienced respiratory failure; renal failure; [and] several operating and

life[-]saving procedures, including, but not limited to, [a] tracheotomy.” (Doc. # 1,

at 7, ¶ 13.)

       Mr. Brown brings a claim under 42 U.S.C. § 1983 for deliberate indifference

to his serious medical needs in violation of the Eighth and Fourteenth Amendments.

He sues Commissioner Dunn, Associate Commissioner Naglich, Kilby’s warden,

and Kilby’s director of nursing.1 Mr. Brown’s § 1983 claim alleges that Dunn and

Naglich were deliberately indifferent to his serious medical needs, but the claim does

not delineate what acts or omissions were committed by which Defendant. Mr.

Brown names Dunn and Naglich in their individual capacities. He also sues Naglich

in her official capacity, but it is unclear whether Mr. Brown also names Dunn in his




       1
         Mr. Brown filed this action on January 28, 2019. In early February, the summons were
returned unexecuted as to the warden and director of nursing. (Docs. # 9, 10.) Plaintiff to date
has not perfected service on these two Defendants.
                                               2
     Case 2:19-cv-00091-WKW-WC Document 18 Filed 09/30/19 Page 3 of 11




official capacity. Mr. Brown seeks declaratory judgment and injunctive relief against

“defendants” collectively. (Doc. # 1, at 4, ¶ 7.)

      Dunn and Naglich move to dismiss under Federal Rule of Civil Procedure

12(b)(6). They assert qualified immunity, which is a defense to the § 1983 claim

against them in their individual capacities. (Doc. # 11.)

                       II. JURISDICTION AND VENUE

      The court has subject-matter jurisdiction under 28 U.S.C. §§ 1331, 1343. The

parties do not contest personal jurisdiction or venue.

                         III. STANDARDS OF REVIEW

A.    Rule 12(b)(6)

      Under Federal Rule of Civil Procedure 12(b)(6), a claim must be dismissed if

it does not “contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

The law “does not require ‘detailed factual allegations,’ but it demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.”            Id. (quoting

Twombly, 550 U.S. at 555). Offering mere “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at


                                          3
     Case 2:19-cv-00091-WKW-WC Document 18 Filed 09/30/19 Page 4 of 11




555. If a claim is not plausible, it “does not unlock the doors of discovery.” Iqbal,

556 U.S. at 678.

B.    Shotgun Pleading

      Under Federal Rule of Civil Procedure 8, a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). So-called “shotgun pleadings” violate Rule 8 “by failing to one

degree or another to give the defendants adequate notice of the claims against them

and the grounds upon which each claim rests.” Vibe Micro, Inc. v. Shabanets, 878

F.3d 1291, 1295 (11th Cir. 2018) (cleaned up). “Courts in the Eleventh Circuit have

little tolerance for shotgun pleadings.” Id. When faced with a shotgun pleading, a

defendant should move for a more definite statement under Rule 12(e). Weiland v.

Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321 n.10 (11th Cir. 2015); see

also Fed. R. Civ. P. 12(e) (“A party may move for a more definite statement of a

pleading to which a responsive pleading is allowed but which is so vague or

ambiguous that the party cannot reasonably prepare a response.”). A court may also

order repleading on its own motion. See Wagner v. First Horizon Pharm. Corp.,

464 F.3d 1273, 1280 (11th Cir. 2006) (“Given the district court’s proper conclusions

that the complaint was a shotgun pleading and that plaintiffs[] failed to connect their

causes of action to the facts alleged, the proper remedy was to order repleading sua

sponte.”).


                                          4
       Case 2:19-cv-00091-WKW-WC Document 18 Filed 09/30/19 Page 5 of 11




                                 IV. DISCUSSION

A.      Rule 12(b)(6) and Qualified Immunity

        A defendant may raise qualified immunity in a motion to dismiss. See

Sebastian v. Ortiz, 918 F.3d 1301, 1307 (11th Cir. 2019); St. George v. Pinellas Cty.,

285 F.3d 1334, 1337 (11th Cir. 2002). Government officials are entitled to qualified

immunity unless (1) the plaintiff’s “allegations, if true, establish a violation of a

constitutional or statutory right” and (2) the unlawfulness of their conduct “was

clearly established such that it provided fair warning to the officers that they were

violating the law.” Baas v. Fewless, 886 F.3d 1088, 1093 (11th Cir. 2018) (cleaned

up).

        Defendants’ misdirected arguments present no basis for dismissing Plaintiff’s

action against Dunn and Naglich on the basis of qualified immunity. Here is

sampling of those misdirected arguments.

        First, Defendants’ arguments for qualified immunity rest on the erroneous

premise that Plaintiff’s complaint is subject to a heightened-pleading requirement.

Defendants rely on the holding in Harper v. Lawrence County, Alabama, 592 F.3d

1227 (11th Cir. 2010), that the heightened-pleading standard governs “in section

1983 cases where qualified immunity is at issue.” Id. at 1233; (Doc. # 11, at 4.)

That part of the decision has been overturned and has not been the law of the circuit

for nearly a decade. In Randall v. Scott, 610 F.3d 701 (11th Cir. 2010), the Eleventh


                                          5
     Case 2:19-cv-00091-WKW-WC Document 18 Filed 09/30/19 Page 6 of 11




Circuit explained that, “[a]fter Iqbal it is clear that there is no ‘heightened pleading

standard’ as it relates to cases governed by Rule 8(a)(2), including civil rights

complaints.” Id. at 710 (citing Iqbal, 556 U.S. at 662). The court recognized that

prior Eleventh Circuit decisions applying “a heightened pleading standard for § 1983

cases involving defendants able to assert qualified immunity . . . were effectively

overturned by the Iqbal court.” Id. at 709.

      Second, Defendants contend that they are entitled to qualified immunity

because the Complaint contains no allegations that either Dunn or Naglich “w[as]

personally aware of facts from which they could infer that Mr. Brown had a serious

medical need or that they actually drew that inference.” (Doc. # 11, at 5.) But the

official’s personal knowledge of — or for that matter participation in — the

underlying constitutional violation is not required for § 1983 supervisory liability to

attach. Under § 1983 supervisory liability, a defendant can be held liable for causing

deliberate indifference to a plaintiff’s serious medical need if he or she

“implement[ed] a policy so deficient that the policy itself is a repudiation of

constitutional rights and is the moving force of the constitutional violation.”

Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987) (citation and internal quotation

marks omitted); see also AFL-CIO v. City of Miami, 637 F.3d 1178, 1190 (11th Cir.

2011) (“A supervisor can be held liable for the actions of his subordinates under

§ 1983 if he personally participates in the act that causes the constitutional violation


                                           6
     Case 2:19-cv-00091-WKW-WC Document 18 Filed 09/30/19 Page 7 of 11




or where there is a causal connection between his actions and the constitutional

violation that his subordinates commit.”) (emphasis added). And here it appears,

albeit not clearly, that Mr. Brown premises his § 1983 claim against Dunn and

Naglich on supervisory liability. (See, e.g., Doc. # 1, at 6, ¶ 13 (alleging that

“defendants” collectively “have a policy and practice of failing to provide

prisoners[,] such as the plaintiff[,] with adequate medical care”).) Hence, Dunn’s

and Naglich’s lack of knowledge or participation in the underlying alleged

constitutional violation does not necessarily absolve them of liability under § 1983.

      Third, and relatedly, Dunn and Naglich do argue, in perfunctory fashion, that

“[t]here are no factual allegations that [either Dunn or Naglich] . . . developed a

specific custom or policy that resulted in deliberate indifference” to Plaintiff’s

alleged serious medical needs. (Doc. # 11, at 10.) But this argument ignores the

Complaint’s allegations (set out in the preceding paragraph) of ADOC’s alleged

policies and practices of underfunding outsourced medical care and of understaffing

medical services that Mr. Brown contends are the cause behind the allegedly

deliberately indifferent medical treatment he received. (See Doc. # 1, at 4–5, ¶¶ 10,

11; see also Doc. # 1, at 6, ¶ 13 (alleging that “extraordinary understaffing for

medical services leads to a host of predictable problems relative to the delivery of

medical care and treatment, including, but not limited to, delays, failure to diagnose

and treat, failures to follow-up, errors and decisions not to treat seriously ill


                                          7
      Case 2:19-cv-00091-WKW-WC Document 18 Filed 09/30/19 Page 8 of 11




prisoners.”).) No opinion is expressed on whether these or other allegations are

sufficient to allege a causal connection between Dunn’s and Naglich’s alleged

failure to sufficiently fund adequate medical care for the inmates in their custody

and Mr. Brown’s injuries.    Defendants do not address the allegations; hence, the

court does not either.

       Fourth, Dunn and Naglich contend that they are entitled to qualified immunity

because the ADOC had “a contract with Corizon, LLC to provide health care related

services to” its inmates and “were entitled to rely on the decisions of the medical

personnel and consequently cannot be liable for the treatment provided.” (Doc. # 11,

at 9.) That argument is debunked to the extent that Defendants contend that they

cannot be held liable “for any constitutional deprivations caused by the policies or

customs of” Corizon, LLC. Ancata v. Prison Health Serv., Inc., 769 F.2d 700, 705

(11th Cir. 1985). As the Eleventh Circuit explained in Ancata:

       The federal courts have consistently ruled that governments, state and
       local, have an obligation to provide medical care to incarcerated
       individuals. This duty is not absolved by contracting with an entity
       such as Prison Health Services. Although Prison Health Services has
       contracted to perform an obligation owed by the county, the county
       itself remains liable for any constitutional deprivations caused by the
       policies or customs of the Health Service. In that sense, the county’s
       duty is non-delegable.

Id.

       Fifth, Defendants assert that the entire action should be dismissed against

them. This argument overlooks that Naglich “is being sued in her individual and
                                         8
     Case 2:19-cv-00091-WKW-WC Document 18 Filed 09/30/19 Page 9 of 11




official capacities . . . .” (Doc. # 1, at 2, ¶ 3.) Potentially, Dunn also is named in his

official capacity. (Doc. # 1, at 4, ¶ 7 (requesting a “declaratory judgment and

injunctive relief” against “defendants”).) Qualified immunity is not a defense to

§ 1983 official-capacity claims for declaratory or injunctive relief. Ratliff v. DeKalb

Cty., 62 F.3d 338, 340 n.4 (11th Cir. 1995) (“Because qualified immunity is only a

defense to personal liability for monetary awards resulting from government

officials performing discretionary functions, qualified immunity may not be

effectively asserted as a defense to a claim for declaratory or injunctive relief.”).

Hence, at the very least, dismissal of the official-capacity claims against Naglich is

not appropriate on the basis of qualified immunity.

      Sixth, Defendants move for dismissal of state-law claims based on state-agent

immunity. (Doc. # 11, at 10–11.) There are no state-law claims in the Complaint.

      In sum, Defendants’ arguments based on spurious reasoning do not supply

justification for the grant of qualified immunity. Accordingly, Defendants’ motion

to dismiss will be denied.

B.    Shotgun Complaint

      Mr. Brown is not off the hook, though. His Complaint is a shotgun pleading.

      The shotgun-pleading sins of the Complaint come in two forms. First, the

complaint asserts a claim “against multiple defendants without specifying which of

the defendants are responsible for which acts or omissions.” Weiland, 792 F.3d


                                            9
    Case 2:19-cv-00091-WKW-WC Document 18 Filed 09/30/19 Page 10 of 11




at 1323. The single count refers to “defendants” collectively a total of ten times in

the court’s five paragraphs. The count does not specify under what theory each

Defendant allegedly is liable or what conduct forms the basis of liability. What did

each Defendant do to “act[] with deliberate indifference”? (Doc. # 1, at 8 ¶ 15.) Is

Mr. Brown really alleging that Dunn and Naglich gave him Tylenol instead of

referring him to a surgeon? (Doc. # 1, at 8, ¶ 14.) Mr. Brown’s failure to identify

the specific acts or omissions of each Defendant leaves the deciphering of the claims

to guesswork. It is of no help that the count “adopts all the allegations” in the

preceding paragraphs. (Doc. # 1, at 8.) Mr. Brown also fails to allege in what

capacity he is suing the warden and director of nursing or whether, as stated, Dunn

is being sued in his official capacity.

      Second, and similarly, the count is replete with conclusory and vague

allegations. See Weiland, 792 F.3d at 1321–22. Four of the five paragraphs in this

count repeatedly parrot the legal standard of “deliberate indifference,” without

connecting any actions of Defendants to that standard. (Doc. # 1, at 8–9, ¶¶ 15–18.)

The count also includes conclusory allegations, for example, that “Defendants have

been and are aware of all deprivations complained herein.” (Doc. # 1, at 9, ¶ 17.)

      Dunn and Naglich should have moved for a more definite statement. See

Weiland, 792 F.3d at 1321 n.10. They did not do so; therefore, repleading must

ordered sua sponte. See id.; see also Wagner, 464 F.3d at 1280. “When a litigant


                                          10
    Case 2:19-cv-00091-WKW-WC Document 18 Filed 09/30/19 Page 11 of 11




files a shotgun pleading, is represented by counsel, and fails to request leave to

amend, a district court must sua sponte give him one chance to replead before

dismissing his case with prejudice on non-merits shotgun pleading grounds.” Vibe

Micro, Inc., 878 F.3d at 1296. Therefore, the Complaint will be dismissed without

prejudice to give Mr. Brown an opportunity to refile according to the instructions in

this Order.

                               III. CONCLUSION

      For the reasons above, it is ORDERED that:

      (1)     Plaintiff’s Complaint (Doc. # 1) is DISMISSED for failure to comply

with Federal Rule of Civil Procedure 8(a)(2).

      (2)     Plaintiff is GRANTED until October 15, 2019, to file an Amended

Complaint that complies with the pleading requirements and this Order. Failure to

file an Amended Complaint by this deadline will result in dismissal of this action.

      (3)     Defendants’ motion to dismiss (Doc. # 11) is DENIED without

prejudice. Defendants may move to dismiss Plaintiff’s Amended Complaint, if and

when appropriate.

      DONE this 30th day of September, 2019.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE




                                         11
